DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 25, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 1-133 and 149 are canceled.
Claims 155-157 are new.
Claim 154 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2022.
Drawings
The new drawings received on May 25, 2022 are acceptable.

Claim Rejections - 35 USC § 112
The rejection of claims 138 and 146 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on May 6, 2022 is withdrawn in view of the Amendment received on May 25, 2022.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 134-148, 150-153, and 155-157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
The sole independent claim 134 has been amended to recite that the chamber is on a trans side of the first seal and by this amendment the chamber must be located on the trans side of the seal as well as the enzyme being located inside the chamber in this arrangement.
There is simply no support for the limitation where the chamber is located on the “trans side of the first seal”.  For support, Applicants appear to rely on the prior art cited by the Office (i.e., Davis et al., US 2016/0327507), wherein the artisans state that the nucleic acid moves from cis to tans direction from the below reproduced structure:

    PNG
    media_image1.png
    416
    761
    media_image1.png
    Greyscale
Applicants argument is that the in Davies et al.’s disclosure the chamber and the polymerase is in the cis side and the nucleic acid moves from the chamber which is on the cis side, through the pore, then to the trans side, whereas Applicants’ device comprises the chamber and the enzyme on the trans side of the pore.
	However, this amendment finds neither a literal support nor implied support.
	As applicants are well aware, DNA is a negative charged molecule.  Therefore, the progression of the DNA molecule is produced by attracting the polarity of the solution toward the positive region, which is identified as trans side of Davie’s device.
	This is precisely the same mechanism by which Applicants’ device works, wherein the specification explicitly states that the device “electrophoretically and/or electroosmotically driv[es] monomeric units in the order which they are sequentially cleaved from the polymer by the enzyme out of the confined volume of the chamber through the transmembrane channel” (page 2, lines 13-15, specification).
	In order for the monomer to be “driven” out of the chamber, the region toward which the monomer is attracted must have a net positive field, and the region where such field is present, according to Davies et al., is trans.  This means that the chamber from which the monomer is driven out is cis side of the membrane (or the first seal).
	In sum, as discussed above, Applicants’ amendment for the limitation, where the chamber is on a trans side of the membrane (first seal) contains new matter because: 1) there is no literal support for the chamber being found on trans side of membrane; and 2) there is no implied support for the chamber being found on the trans side of the membrane because based on the electrophoretic movement of the monomer, the monomer moves from the chamber which is cis side of the membrane out toward the trans side where the positive field pulls the cleaved monomer.
	The new matter must be removed. 

Claim Rejections - 35 USC § 103
The rejection of claims 134-146 and 148-153 under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2016/0327507 A1, published November 10, 2016) in view of Clarke et al. (Nature nanotechnology, February 2009, vol. 4, pages 265-270), made in the Office Action mailed on May 6, 2022 is withdrawn in view of the Amendment received on May 25, 2022.
Specifically, Davies et al. teach that the enzyme is attached inside the well located cis of the membrane and the polymer travels out toward the trans side of the membrane.
The rejection of claim 147 under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2016/0327507 A1, published November 10, 2016) in view of Clarke et al. (Nature nanotechnology, February 2009, vol. 4, pages 265-270) as applied to claims 134-146 and 148-153 above, and further in view of Hermanova et al. (Nanoscale, 2015, vol. 7, pages 5852-5858), made in the Office Action mailed on May 6, 2022 is withdrawn in view of the Amendment received on May 25, 2022.

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 11, 2022
/YJK/